Proceeding pursuant to CPLR article 78 to annul so much of a determination of respondent Commissioner of the Department of Social Services of the State of New York, dated May 3, 1974, as, after a statutory fair hearing, affirmed a determination of respondent Commissioner of the Westchester County Department of Social Services to *762withhold payments to petitioner’s daughter for homemaker services provided by the daughter, pending completion of investigation of the services actually rendered by her for petitioner. Petition dismissed, on the merits, and so much of the determination as was sought to be reviewed confirmed, without costs. On the record in this proceeding, there is substantial evidence to support the determination in question. Hopkins, Acting P. J., Latham, Cohalan, Brennan and Shapiro, JJ., concur.